Citation Nr: 0200481	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  01-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
service-connected bilateral hearing loss.

2.  Entitlement to a permanent and total rating for non-
service-connected disability pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966 and from November 1967 to October 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Salt Lake 
City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in October 2001, a statement of the case was issued in 
November 2001, and a substantive appeal was received in 
November 2001.  


FINDINGS OF FACT

1.  The veteran currently exhibits Level V hearing in his 
right ear.  

2.  The veteran currently exhibits Level VII hearing in his 
left ear.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 40 
percent for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issue of entitlement to an increased evaluation for bilateral 
hearing loss.  The record includes VA outpatient treatment 
records and a recent VA Audiometric evaluation.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of this issue.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased evaluation 
for bilateral hearing loss.  The discussions in the rating 
decision and statement of the case have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, this issue need not be referred to the veteran 
or his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCOPREC 16-92 (July 24, 1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

The veteran in this action seeks entitlement to an increased 
evaluation of his service-connected bilateral hearing loss, 
currently evaluated as 40 percent disabling.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI for profound deafness.  See 38 C.F.R. § 4.85.  
Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

VA has amended the regulations pertaining to the evaluation 
for hearing loss, effective June 10, 1999.  The Board notes 
that the veteran's claim for an increased evaluation was 
received in May 2001, after the amended regulations became 
effective.  Thus, the veteran's claim will be evaluated in 
accordance with the amended regulations.  

Under the revised rating criteria, the frequencies used for 
the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.

However, the revised regulatory provisions addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the pure 
tone thresholds in each of the four frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or greater.  The 
second was where pure tone thresholds are 30 decibels or less 
at frequencies of 1000 Hertz, and are 70 decibels or more at 
2000 Hertz.  See 64 FR 25209, May 11, 1999, codified at 
38 C.F.R. § 4.86.  The record demonstrates thresholds meeting 
the second of these criteria in the veteran's left ear, thus 
38 C.F.R. § 4.86 will be considered in regard to the left 
ear.  

On VA audiometric examination dated in June 2001, pure tone 
air conduction threshold levels at the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz in the right ear were 25 
decibels, 40 decibels, 85 decibels, 100 decibels, and 105 
decibels, respectively, for a pure tone average of 83 
decibels, with speech discrimination ability of 76 percent.  
Such audiometric findings reflect Level V hearing in the 
right ear.  See 38 C.F.R. § 4.85.  On VA audiometric 
examination of the left ear in June 2001, pure tone air 
conduction threshold levels at the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz were 25 decibels, 25 decibels, 75 
decibels, 100 decibels, and 95 decibels, respectively, for a 
pure tone average of 74 decibels, with speech discrimination 
ability of 68 percent. Such audiometric findings reflect 
Level VI hearing in the left ear under table VIA.  See 
38 C.F.R. §§ 4.85, 4.86.  Pursuant to 38 C.F.R. § 4.86, the 
level designation for the left ear is then elevated to the 
next higher Roman numeral, which in this case results in a 
finding of Level VII hearing in the left ear.  See 38 C.F.R. 
§ 4.86. 

Mechanical application of the rating schedule to these 
audiometric findings does not result in an evaluation in 
excess of 40 percent for bilateral hearing loss under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  No additional 
medical evidence has been presented by the veteran in support 
of his claim.  In light of the foregoing, the preponderance 
of the evidence is against the veteran's claim of entitlement 
to an evaluation in excess of 40 percent for bilateral 
hearing loss, and the doctrine of reasonable doubt does not 
apply.


ORDER

Entitlement to an evaluation in excess of 40 percent for the 
veteran's service-connected bilateral hearing loss is not 
warranted.  To this extent, the appeal is denied.


REMAND

The veteran is also seeking entitlement to a permanent and 
total rating for non-service-connected pension benefits.  The 
veteran has complained of experiencing headaches, high blood 
pressure, blood clots, vision problems, and a right knee 
disability.  

The veteran was afforded a VA general medical examination in 
June 2001, which noted assessments of recurrent deep venous 
thrombosis with residual swelling and pain in the lower 
extremities, benign hypertensive vascular disease, 
hypercholesterolemia, depression, hearing loss, and migraine 
headaches.  However, with regard to several of these 
disorders, the examination report did not adequately document 
clinical findings to allow for rating each found disorder 
under VA's rating criteria.  

The Board also notes that the veteran indicated in September 
1999 that he had filed for Social Security benefits, but in a 
June 2001 Income-Net Worth and Employment Statement (VA Form 
21-527), the veteran checked the appropriate box to indicate 
that he had not filed for such benefits.  Clarification of 
whether or not the veteran has a Social Security claim 
pending is of particular importance in light of the recent 
enactment of the Veterans Education and Benefits Expansion 
Act of 2001 which, among other things, introduces a 
presumption of total and permanent disability for those 
pension applicants deemed disabled by the Social Security 
Administration.  Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for any disorders since June 2001.  
After securing the necessary permission 
from the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.

2.  The RO should also review the claims 
folder and undertake all action necessary 
to comply with the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  VA's actions in this regard 
should include a request to the Social 
Security Administration for copies of all 
administrative decisions and associated 
medical records pertaining to any claims 
by the veteran for disability benefits 
under that program. 

3.  The veteran should then be afforded a 
comprehensive VA medical examination of 
all non-service-connected disorders.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
The examiner is requested to report all 
clinical and special test findings in 
accordance with VA's Schedule for Rating 
Disabilities to allow for proper 
evaluation of all non-service-connected 
disorders.  The examiner should also 
comment upon the nature and severity of 
all disabilities found on examination and 
express an opinion as to whether the 
veteran's non-service-connected 
disabilities prevent him from securing 
and following substantially gainful 
employment. 

4.  The RO should then review the 
expanded record and determine if the 
veteran is entitled to a permanent and 
total disability rating for pension 
purposes.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



